Matter of Tyler Y. (2017 NY Slip Op 08604)





Matter of Tyler Y.


2017 NY Slip Op 08604


Decided on December 7, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 7, 2017

Manzanet-Daniels, J.P., Mazzarelli, Kapnick, Webber, JJ.


5152

[*1]In re Tyler Y., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (John A. Newbery of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Emma Grunberg of counsel), for presentment agency.

Order of disposition, Family Court, New York County, (Stewart H. Weinstein, J.), entered on or about February 4, 2016, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed an act that, if committed by an adult, would constitute the crime of assault in the third degree, and placed him on probation for 12 months, unanimously reversed, as an exercise of discretion in the interest of justice, without costs, the delinquency finding and dispositional order vacated, and the matter remanded to Family Court with the direction to order an adjournment in contemplation of dismissal nunc pro tunc to February 4, 2016.
Although we find appellant's challenges to the sufficiency and weight of the evidence unavailing, we conclude that an adjournment in contemplation of dismissal would have been the least restrictive dispositional alternative consistent with
appellant's needs and the community's need for protection (see Matter of Katherine W ., 62 NY2d 947 [1984]), and we exercise our interest of justice jurisdiction accordingly.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 7, 2017
CLERK